Citation Nr: 0832262	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to February 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2005 and April 2008.  

The veteran presented testimony at Board hearings in June 
2005 and August 2008.  Transcripts of these hearings are 
associated with the veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the issue was remanded in December 2005 
because the Board found that the March 2002 VA examination 
report (and the February 2004 addendum) were inadequate.  The 
Board notes that a December 1980 service medical record 
appears to refer to a fracture of the left "transverse 
process L5."  Both the March 2002 VA examination report, and 
the February 2004 addendum failed to mention this service 
medical record or address the impact that any such fracture 
would have in connection with the low back disability claim.  
The Board remanded the claim specifically so that the veteran 
could undergo another VA examination.  The Board specifically 
requested that the examiner "address the impact of the 
apparent in-service fracture of the left transverse process, 
if any, on the veteran's current complaints."  The Board 
notes that the veteran did undergo another VA examination in 
March 2006.  However, although the examiner did generally 
address the 1980 injury, the exact significance of the 
apparent 1980 service medical record reference to a fracture 
of the left transverse process L5 was not discussed.  

The Board believes it critical to obtain a fully adequate 
opinion in light of a January 2006 letter from Karrie E. 
Lien, M.D. which suggests that the service medical records 
show an L5 fracture.  

The Board also notes that the appellant stated at the August 
2008 Board hearing that the VA examinations were conducted by 
nurse practitioners and physician's assistants.  Although not 
entirely clear, the VA records do appear to support her 
assertion in this regard.  At any rate, in view of the 
opinion by Dr. Lien, the Board believes that a VA examination 
and opinion by an appropriate VA medical doctor is necessary.  

Lastly, the veteran testified that the Great Falls VA Medical 
Center is 110 miles away from where she lives.  She requested 
a more convenient location.  If the RO determines that a more 
convenient location is available for a VA examination, the RO 
should schedule the examination at the more convenient 
location.  

Accordingly, the case is REMANDED for the following action:
 
1.  The veteran should be scheduled for a 
VA examination (by an appropriate VA 
medical doctor) for the purpose of 
determining the etiology of the veteran's 
current low back disability.  To the 
extent reasonably possible, an attempt 
should be made to schedule the 
examination at a VA facility convenient 
to the veteran. 

The claims file must be made available to 
the examiner for review in connection 
with the examination.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
medical records and post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should be asked 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's low back disability began 
during or is causally linked to any 
incident of service.  

The examiner is also requested to provide 
a rationale for any opinion expressed 
that includes a discussion of the in-
service findings (specifically the 
December 1980 service medical record that 
references a fracture of the veteran's 
left transverse process), and the January 
2006 correspondence from Dr. K.E.L.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for a low back disability.  The 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




